Citation Nr: 1236735	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1994 to December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in White River Junction, Vermont, which-in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) with an initial 70 percent rating and denied entitlement to a TDIU.  The Veteran perfected an appeal of the denial of a TDIU.

The Veteran testified at a Board hearing via video conference in May 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In July 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are in fact pertinent records that are not also in the paper claims file.  The Board notes further that the AMC/RO reviewed and considered those records while the case was on remand, as noted in the September 2012 supplemental statement of the case (SSOC).  Any further development or adjudication of this matter, however, should take into account this virtual paperless claims file.
FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the July 2012 Board remand.

2.  The Veteran's service-connected disabilities are: PTSD, rated as 70 percent disabling; major depressive disorder, rated as 30 percent disabling; tinnitus, and, a skin disorder, each rated as 10 percent disabling, for a total combined rating of 80 percent.

3.  The preponderance of the competent evidence shows the Veteran is not unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 4.1, 4.10, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned.  The Board finds the April 2011 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board remanded the case in part to ensure all relevant records are in the claims file.  The Board notes the Veteran's representative's assertion that another remand is in order because the AMC/RO did not consider the Veteran's June 2012 inpatient treatment or his withdrawal from his VA Vocation, Rehabilitation, and Employment (VR&E) program, but rejects it.  Although the September 2012 SSOC reflects the AMC/RO did not specifically mention the Veteran's June 2012 inpatient treatment or his withdrawal from VR&E in the reasons and bases, the SSOC in fact notes those records were considered by the AMC/RO.  Thus, the Board finds no factual basis for another remand due to failure to comply with the prior remand.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may consider the merits of the claim without prejudice to the Veteran.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD, rated as 70 percent disabling; major depressive disorder, rated as 30 percent disabling; tinnitus, and a skin disorder, each rated as 10 percent disabling, for a combined 80-percent rating.  Thus, he meets the schedular criteria, per 38 C.F.R. § 4.16(a), and the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; cited at 57 Fed. Reg. 2317  (1992).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The history of the Veteran's claim was earlier noted in the Introduction.  The RO received the Veteran's PTSD claim in October 2010, and he asserted unemployability in February 2011.

The evidence of record reflects the Veteran is a high school graduate, and he has been previously approved for VA Vocation, Rehabilitation, and Employment (VR&E) benefits.  The Veteran indicated on a VA Form 28-1902w, Rehabilitation Needs Inventory, he signed in December 2010 that he was still employed full time as a cable installer, where he set up wireless networks and worked with computers daily.  He noted he had worked at that job since 2007.  He also indicated on the form that he had attended college for four years between 1999 and 2003.  The Board notes, however, that the Veteran noted only two years of college on his VA Form 21-8940, his formal application for compensation due to individual unemployability.  The December 2010 VA Counseling Report reflects the evaluator noted the Veteran had a serious employability impairment due to his service-connected disabilities, but the achievement of the Veteran's proposed vocational goal was reasonably feasible.  A June 2011 entry notes the Veteran worked at a soap company.  VA outpatient records note the Veteran attended school until May 2012, when he withdrew.  In as much as the Veteran was gainfully employed through the end of 2010; VA VR&E deemed it feasible for him to pursue a vocational plan to become a chef; and, he in fact attended school until late-May 2012, the Board finds the preponderance of the evidence shows he was able to obtain and maintain substantially gainful employment through May 2012.  38 C.F.R. §§ 3.340, 4.16(a).

In an August 2012 statement, the Veteran related he was "withdrawn" from VR&E, without any mention of the fact he withdrew from school.  He also noted his June 2012 hospitalization for his depression, and the Veteran asserted he had daily thoughts of suicide, and he struggled to maintain anything that resembled a normal life.  As discussed below, the Board finds the preponderance of the evidence shows the Veteran has no inability to obtain substantially gainful employment, and that his inability to maintain it is not due to his service-connected disabilities.  (Emphasis added).

The June 2011 VA examination report notes the Veteran was in substance abuse counseling and he had only recently started individual PTSD therapy.  The examiner noted the Veteran's medications but also observed that determining the benefit of the Veteran's anti-depressant or PTSD medications was hindered by his lack of abstinence from alcohol and drugs.  The examiner noted the Veteran reported only a brief history of abstinence from alcohol or other drugs, in 2000 to 2001.  Otherwise the Veteran reported he constantly struggled with cravings to which he occasionally yielded.  The Veteran reported he was trying harder not to relapse left a VA program in 2011, as he had many times in the past.  The examiner noted the sole stressor on which the Veteran's PTSD diagnosis was based was a single incident where a noncommissioned officer reportedly drugged the Veteran and perform oral sex on him.  The examiner assessed the stressor as of mild severity.  The Veteran reported he never held a job longer than six months due to his problems with alcohol and drug abuse.  Essentially he worked solely to obtain money for alcohol and drugs.  The Veteran related he frequently showed up for work high or hung over, and he sought jobs where he could hide his substance abuse more easily.  The Veteran added that he tended to be a loner because he did not want to share his drug money or his drugs with anyone.  As of the date of the examination, the Veteran was homeless and, due to the lack of money and some lingering depression, he no longer had the energy, desire, or motivation, to engage in activities he once enjoyed.

The examiner noted the extensive substance abuse history reported by the Veteran, including the start of alcohol and cannabis use in childhood.  He reported his alcohol use increased in the military before the incident of sexual trauma as well as afterwards.  Nonetheless, the Veteran reported he became opioid and cocaine dependent after he left the military following a post-service shoulder injury.  The Veteran reported then recent involvement in Suboxone treatment which had helped to reduce his cravings for opioids and cocaine.  He reported he last used opioids and cocaine in late 2010 or early 2011, but he still occasionally used alcohol and cannabis.  The Veteran reported his most significant medical problems were back and shoulder pain, and he had never been hospitalized purely for psychiatric treatment.  His reported inpatient treatment was for polysubstance dependence and for mood disorders thought to be due to substance intoxication or prolonged substance withdrawal and for underlying personality disorder.  The Veteran candidly reported his craving for substance abuse always got in the way of treatment compliance.  He readily admitted his craving, seeking, and use of, drugs prevented him from going to work and also interfered with the effectiveness of drugs prescribed for either depression or anxiety.  The examiner noted that, if credible, the Veteran's reported social functioning in childhood was much better than his post-military functioning.  The examiner noted how the Veteran left the substance treatment program and an offer to participate in a VA compensated work therapy program.  The Veteran was also employed as a ground maintenance person four hours a day at a VA medical center, but he left it after only two weeks.

Mental status examination revealed no impairment of thought process or suicide or homicide ideation, plan or intent.  Neither was there memory loss or impairment, except as to hazy memories around times when the Veteran was most intoxicated on alcohol or other drugs.  The examiner's Axis I diagnoses were as follows: opioid dependence, in current early remission, apparently unrelated to military service; opioid-induced mood disorder (depression); cocaine dependence in early full remission, unrelated or associated with military service; cocaine-induced mood disorder (depression); alcohol abuse, onset in childhood, increased in military service both before and after MST, in near full remission; cannabis abuse, onset in childhood, increased after military service, unrelated to or associated with military service; chronic mild PTSD; moderate major depression due to PTSD.  The examiner noted the Veteran's report that he became depressed due to his thoughts about the MST but also noted the Veteran's depression was exacerbated to the consequences of the Veteran's polysubstance dependence; and, dysthymia, existent since late childhood or adolescence, and it was sufficiently continuous to meet the criteria for a major depressive episode.  The examiner also rendered an Axis II diagnosis of borderline personality disorder traits or cluster B traits.  The examiner noted there was a close association among polysubstance dependence, depression, PTSD, and borderline personality disorder.

The examiner noted the Veteran's impaired functioning, including impaired occupational functioning, was likely the result of more longstanding personality problems or disorders and his polysubstance abuse.  Therefore, the examiner concluded, there were disorders other than PTSD or depression which were independently responsible for the Veteran's impairment-the largest independent variable being the opioid and cocaine dependence, both of which were unrelated to military service.  The examiner observed that it was unlikely that a single incident of the type MST experienced by the Veteran would cause the degree of downhill spiraling and deterioration into polysubstance dependence and significant depression and a more mild PTSD.  The examiner noted that, while it had not improved, there was no evidence the Veteran's service-connected major depression had worsened or increased-it remained stable, and it did not cause any significant barrier to employability.  The primary barriers to employability, the examiner opined, remained polysubstance dependence and a chronic stable enduring personality disorder.

The evidence of record must be sufficient to allow the Board to distinguish between manifestations that are service-connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

While the September 2011 examination report reflects the examiner opined the Veteran's occupational impairment was not due to either his service-connected PTSD or major depressive disorder, the Board remanded the case in part so a medical examiner could assess whether the Veteran's service-connected PTSD and/or major depressive disorder aggravated any substance abuse or dependence.

The AMC/RO obtained an independent medical opinion while the case was on remand.  The September 2012 report reflects the examiner reviewed the file and the September 2011 examination report.  The examiner essentially agreed with the findings and opinion of the September 2011 examiner.  The examiner opined there was at least a 50-percent probability that the Veteran's PTSD aggravated his alcohol abuse; but, there was less than a 50-percent probability that the alcohol abuse, to the extent aggravated by the PTSD, precluded the Veteran from obtaining and maintaining substantially gainful employment.  The September 2012 examination report reflects the examiner agreed that the principal and primary barriers to the Veteran's employability remained his polysubstance dependence and chronic stable personality disorder.  The Board finds both medical examiners based their opinions on the evidence or record, and they were fully explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).

In sum, the September 2011 examination report notes the service-connected major depression was stable, and it did not render the Veteran unemployable.  Neither does the portion of the substance abuse attributable to the service-connected PTSD, as the examiner noted it to be in near-full remission.  The examiner noted the depression that contributed to the Veteran's employment barriers was due to his opioid- and cocaine-induced mood disorders which were superimposed on his personality disorder.  The Veteran's opioid dependence had its onset after he was prescribed opiate medication for nonservice-connected back and shoulder disorders.  The report implies the Veteran abused his use of the prescribed medications.  In any event, as opined by both examiners, they are not related to any of his service-connected disorders.  Personality disorders are not injuries or diseases within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Thus, the Board finds the preponderance of the evidence shows the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.1, 4.9-10, 4.16.

The Board notes the June 2012 VA records note the Veteran presented for self-referred admission because he reported he had isolated in his apartment for two weeks as a result of depression.  The Veteran reported further that while he had thoughts of suicide and how he might go about it, he had not entertained any intent to carry out any planned attempt.  He also did not report any specific trigger for his exacerbation of depression and isolation.  He was discharged with a Global Assessment of Functioning (GAF) of 50.  A July 2012 outpatient entry notes there was a manipulative component to the Veteran's picture.  The examiner also noted the Veteran's substance abuse hindered the treatment of his mood disorder.  Mental status examination revealed no abnormalities.  There was no suicide or homicide ideation, delusions, or hallucinations.  The Veteran claims to have withdrawn from vocational rehabilitation.  However, the overall evidence does not reflect that he is unemployable due solely to service-connected disability.  In light of these factors, the Board finds no factual basis for a rating higher than 70 percent for the PTSD with major depression.  38 C.F.R. §§ 4.10, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a TDIU  due to service-connected disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


